CONTAINER TOP WITH REMOVABLE SEAL

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
Applicant’s amendment after final rejection filed on March 3, 2022, is acknowledged.  Claim 47 was amended.  A terminal disclaimer was filed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification:
On page 1, paragraph [0001], line 2, after “Seal”” insert –, now U.S. Patent No. 10,131,477–.
In the claims:
Cancel claims 8-20 as being drawn to a nonelected invention, the election having been made without traverse.


Double Patenting
The terminal disclaimer filed on March 3, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,131,477 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The double patenting rejections are therefore withdrawn.

Claim Rejections—35 USC §112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claim 47 is withdrawn because this claim has been amended to correct indefinite subject matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable for the reasons indicated in the Office action issued March 31, 2021, and because the double patenting rejections and the rejection under 35 U.S.C. 112(d) have been overcome.  The prior art does not teach a molded article or container as claimed comprising a dispenser defining an outlet and an in-mold lidding film coupled to the dispenser such that the in-mold lidding film occludes the outlet, and an upper surface of the film is co-planar with an upper surface of the dispenser, or an edge of the film, in the thickness dimension, is coupled to the dispenser.  While Smolko (US 2009/0230079), Raniwala (US 2004/0265447), and Eibner et al. (US 4,863,051) as previously made of record teach articles having features in common with the claimed invention, the caps of these references are irreversibly sealed by the films to contain the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745